



Amendment #3 to
SHARED SERVICES AGREEMENT


THIS AMENDMENT #3 TO SHARED SERVICES AGREEMENT (this “Amendment”), dated July
11, 2018, is made by and between Dell Inc., for itself and its Subsidiaries
(“Dell”), and SecureWorks Corp. (f/k/a SecureWorks Holding Corporation), for
itself and its Subsidiaries (“SCWX”) (each a “Party” and collectively, the
“Parties”) and amends the Shared Services Agreement, dated July 20, 2015, that
was entered into by and between the Parties (as amended, the “Agreement”).
Capitalized terms used herein, but not defined herein, shall have the meanings
given to such terms in the Agreement.


RECITALS


WHEREAS, pursuant to the Agreement, Dell is providing to SCWX certain Services
set forth on Service Schedules in accordance with the terms and subject to the
conditions set forth in the Agreement; and


WHEREAS, the Parties desire to amend Schedule B of the Agreement.


NOW, THEREFORE, in consideration of the mutual agreements, provisions, and
covenants contained in this Amendment, the Parties, intending to be legally
bound, hereby agree as follows:


a.Schedule B. Schedule B of the Agreement shall be amended by replacing
“$750,000 per year” with “$375,000 per year.” Such amended pricing shall be
effective as of June 1, 2018.


b.Miscellaneous. Except as amended by the terms of this Amendment, the terms and
conditions of the Agreement shall remain in full force and effect. In the event
of a conflict between the terms of the Agreement and the terms of this
Amendment, the terms of this Amendment shall govern and control. This Amendment
and the Agreement constitute the sole and entire understanding of the Parties
with respect to the matters contemplated hereby and supersede and render null
and void all prior negotiations, representations, agreements, and understandings
(oral and written) between the Parties with respect to such matters. This
Amendment shall inure to the benefit of and be binding upon the Parties and
their respective successors and assigns. This Amendment may be executed in
counterparts, each of which shall be deemed to be an original but all of which
shall constitute one and the same agreement.




[Signature Page Follows]








--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first set forth above.


 
DELL INC.


By: /s/ Janet Bawcom
Name: Janet Bawcom
Title: Senior Vice President & Assistant Secretary




 
SECUREWORKS CORP.


By: /s/ George B. Hanna
Name: George B. Hanna
Title: Chief Legal Officer & Corporate Secretary




 
 















































